Citation Nr: 0318773	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1955 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In this decision, the RO denied an 
increased evaluation for PTSD in excess of 30 percent 
disabling.  The veteran has appealed this evaluation.

The veteran was afforded a hearing before an acting Veterans 
Law Judge (VLJ) from the Board sitting at the RO in January 
2003.  This VLJ will make the final determination in this 
case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A review of the record shows that in the January 2003 Board 
hearing, the veteran stated that his condition had worsened 
since his last VA examination, which was in March 2000.  
Specifically, the veteran testified that he had become more 
isolated since the last examination and that the dosage in 
his medication had significantly increased over the last few 
years.  His wife testified that the veteran had become more 
agitated over the last year.  On remand, the RO should obtain 
a more contemporaneous VA compensation examination.  See 
Weggenmann v. Brown, 5 Vet. App. 281 (1993)(Where the veteran 
claims that his or her condition has become worse than when 
last examined, VA's duty to assist includes providing a new 
examination.)

The record shows that the veteran also argued in his 
substantive appeal and a statement received in March 2002 
that his treatment records from a VA clinic would demonstrate 
that his condition has worsened since his last examination.  
In light of the above information, the case must be returned 
to the RO so that these outstanding records can be 
incorporated into the claims file.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994)(A VA medical examination must consider 
records of prior medical examination and treatment in order 
to assure a fully informed examination.)

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Obtain the veteran's medical records 
from the Veterans Counseling Program in 
Mt. Vernon, Washington, for all treatment 
dated from March 2000 to the present 
time.  If obtaining these records 
requires a signed release form from the 
veteran, then action should be completed 
to obtain such a form.  All evidence 
received must be incorporated into the 
claims file.

3.  After the above development has been 
completed and all available records have 
been received and associated with the 
claims file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  Send the claims folder to 
the examiner for review.  Please provide 
the examiner with the following 
instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  Please conduct a 
thorough examination of the veteran and 
provide a comprehensive examination 
report that details all 
residuals/symptomatology associated with 
his PTSD.  Please provide a medical 
opinion on the effects his PTSD has on 
his industrial ability.

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

5.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable period of time within which to 
respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. L. WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




